Citation Nr: 1516949	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in                                                  San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to September 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  During the course of this appeal, the evidence of record showed no worse than Level II hearing acuity in the Veteran's left ear and no worse than Level I hearing acuity in his right ear.

2.  The Veteran's service-connected disabilities include duodenal ulcer disease, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; residuals of a right ankle sprain, rated as 10 percent disabling; and bilateral sensorineural hearing loss, rated as noncompensable.  The Veteran's current combined disability rating is 40 percent.

3.  The Veteran is not shown to be precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).
2.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In the present case, the RO's July 2008 and February 2009 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The July 2008 letter advised the Veteran of the type of information and evidence needed to establish both initial and increased disability ratings.  The letter also provided the Veteran with notice regarding the type of evidence needed to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2009 letter advised the Veteran of the elements of the notice requirements for his claim seeking a total disability rating based upon individual unemployability (TDIU).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In August 2008 and June 2014, the Veteran was provided with VA audiological examinations to determine the severity of his bilateral hearing loss.  The Board finds that these audiological examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In particular, both VA examiners interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached therein.  These examiners also appropriately addressed the objective findings relevant to the Veteran's service-connected bilateral hearing loss, as well as the functional impact of the disability upon ordinary conditions of daily life and work.  The Veteran has not claimed that this examination was inadequate.  Id. 

Additionally, the Veteran was afforded VA examinations in November 2013 and June 2014 to determine the nature and severity of his service-connected duodenal ulcer and residuals of right ankle sprain disabilites.  The VA examiners who conducted these evaluations interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached in their examination reports.  These examiners also appropriately addressed the objective findings relevant to the Veteran's service-connected disabilities, as well as the functional impact of the disabilities upon ordinary conditions of daily life and work.  The Board finds that these examinations were adequate for evaluation purposes.  See Barr, 21 Vet. App. at 312.  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced thereby.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation of Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

The Veteran is seeking a compensable evaluation for his service-connected bilateral hearing loss.  In August 2008, a VA audiological evaluation was conducted.  The VA examiner noted the Veteran's complaints of progressive hearing loss and difficulty understanding conversations.  The resulting audiological evaluation report revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
42
50
82
LEFT
25
25
55
85
100

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 49 decibels in the right ear and 66 decibels in the left ear.  The report also noted Maryland CNC Word List Speech Recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The report concluded with diagnoses of normal hearing at 500 Hertz and 1000 Hertz in both ears, moderate to severe sensorineural hearing loss in the right ear at the 2000-4000 Hertz frequency range, and moderately-severe to profound sensorineural hearing loss in the left ear at the 2000-4000 Hertz frequency range.  See 38 C.F.R. § 3.385 (2014).  The report indicated that the Veteran showed excellent speech recognition ability and normal middle ear function.

The Veteran underwent another VA audiological evaluation in June 2014.  The VA examiner noted the Veteran's complaints of progressive hearing loss, difficulty understanding conversational speech, and difficulty following verbal instructions.  The resulting audiological evaluation report revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
85
LEFT
25
25
55
75
100

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 49 decibels in the right ear and 64 decibels in the left ear.  The report also noted Maryland CNC Word List Speech Recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The report concluded with diagnoses sensorineural hearing loss at the 500-4000 Hertz frequency range in both ears.  See 38 C.F.R. § 3.385.  The report indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  Specifically, the examiner reported that the Veteran's hearing loss made it difficult for the Veteran to follow verbal instructions and understand conversational speech.  Nevertheless, the examiner found no significant change in hearing thresholds observed when compared to the Veteran's most recent audiological test results.

Under Table VI of the Rating Schedule, the results of both VA audiological examinations correspond to a numeric designation of Level I hearing acuity in the right ear and a Level II hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level II hearing acuity for the left ear to warrant a noncompensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each the four specified frequencies of 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  Id.
The Board has considered whether the Veteran's August 2008 and June 2014 audiological examinations found an exceptional pattern of hearing loss during any portion of the appeal period.  See 38 C.F.R. § 4.86.  In this case, the Veteran's bilateral hearing loss does not qualify for an exceptional pattern of hearing impairment.  Id.  As such, the noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Board has also considered the findings from the Veteran's January 2009 private audiological examination.  The private examiner reported puretone threshold readings similar to those found during the Veteran's August 2008 and June 2014 VA examinations.  The examiner also indicated that the Veteran's speech discrimination scores were 92 percent for the right ear and 76 percent for the left ear.  Although these scores are lower than those found during the August 2008 and June 2014 VA examinations, the Board cannot use these scores in evaluating the severity of the Veteran's bilateral hearing loss because there is no indication that they were obtained using Maryland CNC Word List Speech Recognition test.  See 38 C.F.R. § 4.85.  In contrast, the Veteran's August 2008 and June 2014 VA examinations provided puretone threshold readings and used the Maryland CNC Word List Speech Recognition test to determine the Veteran's speech discrimination scores. 

Finally, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  However, the Board finds that manifestations of the Veteran's service-connected bilateral hearing loss disability are congruent with the disability picture represented by the disability rating assigned herein.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  Moreover, the August 2008 VA examiner described the Veteran's hearing loss as moderate to severe sensorineural hearing loss in the right ear at the 2000-4000 Hertz frequency range, and moderately-severe to profound sensorineural hearing loss in the left ear at the 2000-4000 Hertz frequency range.  The June 2014 VA examiner described his hearing loss as sensorineural hearing loss at the 500-4000 Hertz frequency range in both ears.  These findings were based on audiological testing and a thorough interview of the Veteran. 

During the course of this appeal, the Veteran's bilateral hearing impairment was manifested by no worse than Level II hearing acuity in the Veteran's left ear and no worse than Level I hearing acuity in his right ear.  38 C.F.R. § 4.85.  Likewise, the Veteran's bilateral hearing loss does not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran's bilateral hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate, and referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As the preponderance of the evidence is against the claim for a compensable initial rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and an initial compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

III.  Entitlement to TDIU

The Veteran is seeking entitlement to TDIU.  He contends that he last worked as a salesman in 1980 and that his service-connected disabilities, as a whole, have imposed a severe impediment to his ability to obtain or maintain substantially gainful employment.

TDIU benefits are warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is currently in effect for (1) duodenal ulcer disease, rated as 20 percent disabling; (2) tinnitus, rated as 10 percent disabling; (3) residuals of a right ankle sprain, rated as 10 percent disabling; and (4) bilateral sensorineural hearing loss, rated as noncompensable.  The Veteran's current combined disability rating is 40 percent.  Therefore, the schedular requirements for a TDIU have not been met.  38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the course of the appeal, the Veteran was afforded multiple VA examinations for each of his service-connected disabilities.  Regarding the Veteran's right ankle disability, the November 2013 VA examiner found that his residuals of a right ankle sprain did not impact his ability to work.  Although the June 2014 VA examiner indicated that the Veteran's ankle condition impacted his ability to work as a salesman by limiting his ability to drive, walk long distances, or carry heavy things, the examiner also indicated that the Veteran could engage in a sedentary job with a reasonable accommodation to use a wheelchair at the job premises.  Regarding the Veteran's stomach disability, both the November 2013 and June 2014 VA examiners found that the Veteran's duodenal ulcer did not impact his ability to work.  Lastly, as it pertains to the Veteran's bilateral and hearing loss disabilities, the August 2008 VA examiner did not comment on the functional impact of tinnitus and bilateral hearing loss on the Veteran's ability to work.  The June 2014 VA examiner indicated that the Veteran's tinnitus did not impact his ability to work.  Although the June 2014 VA examiner found that the Veteran's bilateral hearing loss did impact his ability to work, this determination was made based on the Veteran's own report that he had "difficulties understanding conversational speech . . . [and] following instructions."  Moreover, the June 2014 VA examiner did not indicate that these difficulties would actually prevent the Veteran from obtaining or maintaining substantially gainful employment.  

Based on a longitudinal review of the record, the Board finds that entitlement to TDIU is not warranted.  The Veteran's service-connected disabilities do not meet the schedular percentage requirements under 38 C.F.R. § 4.16(a).  Moreover, the evidence of record does not otherwise demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Although the VA examiners who conducted the June 2014 VA audiological and ankle evaluations found that these disabilities did have an impact on the Veteran's ability to work, the Board finds that the medical evidence of record has not shown the Veteran to be unable to perform any non-physical or sedentary work.  In fact, the June 2014 VA examiner who evaluated the Veteran's right ankle condition indicated that the Veteran could engage in a sedentary job with a reasonable accommodation.  Moreover, the only work-related impact noted during the June 2014 audiological evaluation was the Veteran's self-reported difficulties.

Although the Veteran contends that his service-connected disorders prevent him from obtaining or retaining substantially gainful employment, the Board finds that the weight of the evidence of record does not demonstrate that the functional effects of his service-connected disorders, in light of his education, employment history and the medical evidence of record, and without consideration of his age and nonservice-connected disorders, prevent him securing or following substantially gainful employment.  Thus, the Board finds that a TDIU is not warranted.  
In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert, 1 Vet. App. at 58 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to TDIU is denied.



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


